HOBSON, Judge.
We affirm that portion of the judgment on appeal which awarded Turnkey Development Corporation (Turnkey) the sum of $10,000.00 from Kenworth of Tampa, Inc. (Kenworth). We reverse that portion which awarded interest on the $10,000.00 sum from the date of judgment.
Where a claim is liquidated, prejudgment interest should be allowed. Town of Longboat Key v. Widell, 362 So.2d 719 (Fla.2d DCA 1978).
Turnkey made demand on Kenworth by letter dated June 26, 1978 for exactly $10,000.00. Moreover, Turnkey alleged in its complaint that Kenworth had retained the $10,000.00 unlawfully. It appears to us that the claim was certain and known to Kenworth even before suit was filed.
We, therefore, hold that Turnkey is entitled to interest on the $10,000.00 award from the date of the demand (June 26, 1978) to the date of the final judgment (March 18, 1981). On remand, the trial court shall enter an order to this effect, computing interest at the statutory rate.
AFFIRMED in part, REVERSED in part, and REMANDED.
SCHEB, C. J., and BOARDMAN, J., concur.